273 P.3d 375 (2012)
248 Or. App. 744
In the Matter of B.L.O. and J.L.R., Children.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
B.L.P., aka B.L.R., Appellant.
0900279, 0900280; Petition Number 10JU245TPR; A149583.
Court of Appeals of Oregon.
Argued and Submitted February 8, 2012.
Decided March 14, 2012.
Megan L. Jacquot argued the cause and filed the brief for appellant.
Laura S. Anderson, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Anna M. Joyce, Solicitor General.
Before HASELTON, Presiding Judge, and DUNCAN, Judge, and RASMUSSEN, Judge Pro Tempore.
PER CURIAM.
Mother appeals a judgment terminating her parental rights in her two children on the *376 grounds of unfitness, ORS 419B.504, and extreme conduct, ORS 419B.502. A discussion of the facts would not benefit the bench, the bar, or the public. We reject without discussion mother's challenges to the termination of her parental rights on the ground of unfitness. Accordingly, we affirm the juvenile court's judgment.
Given our disposition, we need not address, and imply no view as to the correctness of, the juvenile court's termination of parental rights on the alternative ground of extreme conduct pursuant to ORS 419B.502. See Dept. of Human Services v. B.J.B., 242 Or.App. 534, 537, 256 P.3d 167 (2011) (holding that, in a case such as this one, "if a party specifies on appeal the collateral consequences that could result from a disposition that was based on some but not all of the allegations in a petition for termination of parental rights, we will, if appropriate, specify any allegations that play no part in our disposition").
Affirmed.